F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 2 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 02-3104
                                                 (D.C. No. 01-CR-10070-MLB)
    DONALD L. JACKSON,                                     (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before HENRY , BARRETT , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Donald L. Jackson appeals from a judgment and sentence entered upon

his guilty plea to one count of possession of a firearm by a prohibited person.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
18 U.S.C. § 922(g)(1). In exchange for his guilty plea, charges of unlawful

possession of cocaine and unlawful possession of marijuana against Mr. Jackson

were dismissed. He received a sentence of incarceration for forty-two months.

On appeal, he contends that the district court erred in applying an enhancement

for felony possession of cocaine in connection with the offense.     See USSG

§ 2K2.1(b)(5).

      Mr. Jackson signed a plea agreement in connection with his guilty plea.

Paragraph three of this plea agreement reads as follows:

      The defendant agrees, in consideration of [a recommendation by the
      government for a reduction for acceptance of responsibility and
      dismissal of the two drug possession charges], that he is aware that
      Title 28, United States Code, Section 2255 affords a defendant the
      ability to challenge his conviction. Acknowledging all this, the
      defendant knowingly waives his right to file an appeal and/or to
      challenge his plea, sentence or the manner in which the sentence was
      determined in any collateral attack, including but not limited to
      a motion brought under Title 28, United States Code, Section 2255,
      in exchange for the concessions made by the United States in this
      plea agreement.

R. Vol. I, Doc. 33 at 2 (emphasis added).

      The government has not raised this waiver as a bar to our consideration

of Mr. Jackson’s appeal. Nevertheless, if the waiver is effective, “we would

certainly overreach our jurisdiction to entertain this appeal when the plea

agreement deprived Defendant of the right to appeal.”      United States v. Rubio ,

231 F.3d 709, 711 (10th Cir. 2000). Moreover, “[w]e cannot ignore the


                                           -2-
jurisdictional issue because we have an independent obligation to examine our

subject matter jurisdiction.”   Id. at 711 n.1.

       We previously issued an order to show cause why this appeal should not be

dismissed for lack of subject matter jurisdiction. Mr. Jackson responded as

follows: (1) the government waived its right to enforce the waiver provision;

(2) this court should not raise the waiver   sua sponte ; (3) this court is not a party

to the plea agreement and has no independent authority to enforce it; (4) dismissal

of the appeal for lack of jurisdiction after appointment of counsel wastes judicial

resources; (5) appointed counsel was barred by ethical obligations from raising

the waiver; and (6) the government obtained the waiver by deception. In view of

the jurisdictional nature of the waiver of right to appeal, the first five arguments

clearly lack merit. We will consider only the last argument: whether the waiver

should not be enforced because it was obtained by deception.

       A defendant’s knowing and voluntary waiver of his right to appeal is

enforceable. United States v. Black , 201 F.3d 1296, 1300 (10th Cir. 2000).

Mr. Jackson contends that his waiver was not knowing and voluntary because

the government failed to inform him of its intention to seek a § 2K2.1(b)(5)

enhancement at sentencing. He does not advance facts sufficient to show that the

government actively misled him; only that he “reasonably assumed” that the

dismissed drug offenses would not be used to enhance his sentence. Nor does he


                                             -3-
challenge the statement in his plea agreement that “the United States has made no

promises or representations to this defendant or his attorney regarding what

sentence might be imposed or which sentencing guideline level will be

appropriate.” R. Vol. I, Doc. 33 at 2.

       Mr. Jackson also fails to allege any public policy grounds for voiding his

waiver of right to appeal.   See, e.g., Black , 201 F.3d at 1301. Although he

complains that he was deceived into entering his plea, he does not seek to

withdraw his plea on this basis; instead, he asks us to discard the waiver provision

and, without disturbing the other benefits of the plea accruing to him, to reach

issues otherwise barred on appeal.

       Mr. Jackson’s arguments are insufficient to show that the plea, including

the appellate waiver, was not knowing and voluntarily entered.    See United States

v. Cockerham , 237 F.3d 1179, 1181 (10th Cir. 2001) (stating “knowing and

voluntary” standard). This appeal is therefore DISMISSED for lack of subject

matter jurisdiction.


                                                      Entered for the Court



                                                      Michael R. Murphy
                                                      Circuit Judge




                                           -4-
       HENRY, J., specially concurring.

       I agree with the majority that Jackson’s waiver of his right to appeal should

be enforced in this case. I am concerned, however, with the majority’s holding

that the waiver deprives us of subject matter jurisdiction. Although that phrase

was used somewhat loosely in a footnote in United States v. Rubio, 231 F.3d 709,

711 n.1 (10th Cir. 2000), I do not believe that appellate waivers actually strip this

court of its basic subject matter jurisdiction over direct appeals, which is

conferred by Congress. See 18 U.S.C. § 3742(a)(2).

       A valid waiver operates as a contractual limitation on the right to appeal.

See, e.g., United States v. Hernandez, 134 F.3d 1435, 1436-38 (10th Cir. 1998).

The decision to enforce the waiver is subject to a number of public policy

considerations. United States v. Black, 201 F.3d 1296, 1301 (10th Cir. 2000).

We will not enforce the waiver, for example, where the sentence is tainted by

racial bias, where the sentence exceeds the statutory maximum, or where the

agreement was entered into without effective assistance of counsel. Id. Invoking

“subject matter jurisdiction” undercuts the public policy rationale, founded on

contract theory, that undergirds these exceptions.

       A holding that we must apply the waiver in every case, whether or not

raised by the Government, is inconsistent with precedent in most other circuits.

These circuits have held that the waiver may itself be waived, by the

Government’s failure to raise it.   See, e.g., United States v. Doe   , 239 F.3d 473,
474-75 (2d Cir. 2001) (applying appellate waiver rule to government’s failure to

raise defendant’s waiver of right to appeal contained in plea agreement);          United

States v. Nunez , 223 F.3d 956, 958 (9th Cir. 2000) (stating government may lose

right to assert waiver defense by failing to raise it, but holding government did

raise plea waiver in that case).      See also United States v. Rhodes    , 253 F.3d 800,

804 (5th Cir. 2001) (“[I]n the absence of published authority dictating otherwise,

we will not enforce such a waiver when the government explicitly states that it

‘chooses not to rely on [the defendant’s] waiver of appeal.’”).          Cf. also Hunter v.

United States , 160 F.3d 1109, 1113-14 (6th Cir. 1998) (stating government

waived right to raise defendant’s waiver of right to bring § 2255 motion by failing

to raise waiver in district court);    United States v. Schmidt , 47 F.3d 188, 190, 192

(7th Cir. 1995) (stating that although government did not rely on waiver contained

in plea, court had discretion to affirm on basis of waiver, or, alternatively, to

determine merits of appeal).

       Significantly, two of these circuits, the Seventh and Ninth, have referred to

the waiver as “jurisdictional,” just as we have.       See United States v. Nave , 302

F.3d 719, 720-21 (7th Cir. 2002);       Vences , 169 F.3d at 613. The fact that they

permit a waiver of this “jurisdictional” defense based on the government’s failure

to raise it suggests that “jurisdiction” is being used in a sense to mean something

less or other than “subject matter jurisdiction.” It is a truism that not every


                                               -2-
“jurisdictional” issue actually involves a court’s subject matter jurisdiction.         See

15A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper,               Federal

Practice & Procedure , § 3903, at 143 (2d ed. 1992) (noting the “notorious variety

of concepts that can be classified within the realms of jurisdiction”);           see also

United States v. Prentiss , 256 F.3d 971, 982 (10th Cir. 2001) (en banc)

(concluding that “the Government’s failure to allege the Indian/non-Indian

statuses of Defendant and his victim in the indictment did not deprive the district

court of subject matter jurisdiction to hear the case, although Defendant

ultimately may be entitled to dismissal of the indictment”).

       In short, I do not believe the   Rubio court intended to establish a rule that

strips us of subject matter jurisdiction whenever a waiver has been signed,

without consideration of the particular facts and circumstances of the case. The

pertinent inquiry should be whether enforcement of the waiver, which is a

contractual matter, offends public policy.

       Although the Government did not raise the waiver in this case, I agree with

the majority that it should be enforced. The Government’s failure to raise the

waiver, standing alone, does not typically rise to the level of a public policy

concern that vitiates the bargained-for waiver. Nor do I find the arguments

asserted in appellant’s response to our motion to show cause persuasive. To

invoke subject matter jurisdiction as the basis for enforcement of the waiver,


                                             -3-
however, is inconsistent with the concept that subject matter jurisdiction is

conferred by Congress and not the parties. I would decide this case by

enforcement of the waiver, without reference to subject matter jurisdiction.




                                         -4-